DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered.
 	Claims 1-12 are pending.
	Claims 1, 8, and 9 have been amended by Applicant.
	Claims 1-12 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains New Rejections necessitated by amendments.

Rejections Withdrawn
	The rejections under 35 U.S.C. 103 are withdrawn.

Double Patenting

s 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/016525 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Rejections
Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415).
Bernett et al teaches heterodimeric mAb-scFv antibodies comprising an scFv binding domain that binds CD3 and a Fab region comprising two identical common light chain binding domains that binds a tumor antigen (Figure 1A and Figures 18-23, in particular). Bernett et al teaches the heterodimeric antibodies are designed to bind CD3 on T-cells and tumor antigen on tumor cells in order to treat cancer by redirecting CD3-expressing T-cells to attack and lyse the tumor-antigen expressing tumor cells ([0213], in particular). Bernett et al further teaches generating the heterodimeric antibodies using a knobs and holes method ([0250], in particular), but does not explicitly state the knobs and holes method involves substitutions in CH3 domains. 
mAb-scFv of Bernett et al with an arrow pointing to a CH3 domain:
[AltContent: arrow]
    PNG
    media_image1.png
    998
    931
    media_image1.png
    Greyscale

Bernett et al does not specifically demonstrate generating and administering the mAb-scFv structure of Figure 1A wherein the antibody has knobs-in-holes substitutions within the CH3 domains of the structure or L234A/L235A mutations, or L235A/G237A mutations; however, these deficiencies are rendered obvious by the teachings of Ridgway et al, O’Keefe et al, and Leoh et al.
Ridgway et al teaches knobs-into-holes is a well-known and effective strategy for engineering heterodimeric, as opposed to homodimeric, antibodies by replacing one small amino acid in a CH3 domain with a larger one (the “knob”) and a larger amino acid in another 
O’Keefe et al teaches L235A/G237A mutations inhibit ADCC ([0304], in particular).
Leoh et al teaches L234A/L235A mutations inhibit ADCC (Abstract, in particular).
	One of ordinary skill in the art would have been motivated with an expectation of success to perform a combined method to treat a subject with cancer comprising generating and administering to the subject a pharmaceutical composition comprising the mAb-scFv of Figure 1A of Bernett et al wherein the mAb-scFv is generated by introducing knobs-into-holes substitutions into the CH3 domains of the mAb-scFv as taught by Ridgway et al and wherein the mAB-ScFv comprises L235A/G237A mutations of O’Keeefe et al or the L234A/L235A mutations of Leoh et al (i) because the mAb-scFv is a heterodimer and knobs-into-holes is taught by Ridgway to be a well-known and effective strategy for engineering heterodimers and (ii) because Bernett et al teaches it is desirable for therapeutic applications to reduce ADCC and the L234A/L235A mutations of Leoh et al and the L235A/G237A mutations of O’Keefe et al each reduce ADCC. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.

Claim Rejections - 35 USC § 103
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernett et al (US 2016/0229924 A1; 8/11/16) in view of Ridgway et al (Protein Engineering, 1996, 9(7): 617-621), O’Keefe et al (US 2004/0151721 A1; 8/5/04), and Leoh et al (Molecular Immunology, 2015, 67: 407-415) as applied to claims 1-11 above, and further in view of Kamada et al .
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al is discussed above.  
The combination of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al does not specifically teach administering the mAb-ScFv to a subject with breast cancer.  However, these deficiencies are made up in the teachings of Kamada et al and Neijssen et al.
Kamada et al teaches EphA10 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind EphA10 (Abstract, in particular).
Neijssen et al teaches HER2 as a breast cancer tumor antigen that can be targeted by heterodimeric constructs that bind HER2 (claim 77 of Neijssen et al, in particular).
One of ordinary skill in the art would have been motivated to perform the combined method of Bernett et al, Ridgway et al, O’Keefe et al, and Leoh et al wherein the tumor antigen bound by the mAb-ScFv is a breast cancer tumor antigen and wherein the mAb-ScFv is administered to subjects with breast cancer because Kamada et al and Neijssen et al each teach breast cancer tumor antigens that can be targeted by heterodimeric constructs that bind the breast cancer tumor antigen. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642